Citation Nr: 0006306	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass graft, currently rated at 60 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1958 to February 
1982.

This appeal arises from a December 1993 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to an increased rating in excess of 
60 percent for the veteran's coronary artery disease. 


FINDING OF FACT

The veteran, without good cause, failed to report for an 
examination which was scheduled in conjunction with his claim 
for an increase.  


CONCLUSION OF LAW

The claim of entitlement to an increased rating in excess of 
60 percent is denied as a matter of law.  38 C.F.R. 
§ 3.655(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In September 1983 service connection for coronary artery 
disease, status post myocardial infarction with right bundle 
branch block was granted and rated as 30 percent disabling.  
Pursuant to the veteran's request for an increased rating, in 
July 1990 the 30 percent evaluation was increased to 60 
percent.  

In July 1992, the veteran submitted an informal claim for 
entitlement to an increased rating in excess of 60 percent.  
The RO thereafter received additional VA medical and 
examination reports.  After reviewing that evidence, the RO, 
in December 1993, denied entitlement to an increased 
evaluation in excess of 60 percent.  The veteran filed notice 
of disagreement and medical reports from Long Beach Memorial 
Hospital dated from May to October 1993 showing that he had 
undergone a percutaneous coronary angioplasty were received.  
In October 1994 a statement of the case was issued to the 
veteran and, after undergoing a VA examination in October 
1994, which disclosed essentially normal findings and a 
diagnosis of coronary artery disease with acute myocardial 
infarction and coronary artery bypass graft surgery with 
recurrent angina, the veteran perfected the appeal.  

By a July 1995 rating action, the RO, after reviewing the 
medical evidence to include a December 1994 medical statement 
from L.T.F., M.D., noting that the veteran has exercise-
induced angina pectoris and Procardia was needed for normal 
function, confirmed and continued the assigned 60 percent 
evaluation.  

In December 1995, the veteran, via his representative, 
maintained that entitlement to a total rating based on the 
service-connected heart disability was warranted.  In light 
of the veteran's assertions, in January 1996, a subsequent VA 
general examination was conducted.  With respect to the 
veteran's heart, the examination report merely shows that his 
tones were clear, regular and soft.  The rhythm was regular 
and without murmurs.  Blood pressure on sitting was 130/88; 
on standing was 132/88; and on reclining was 130/84.   The 
diagnosis was coronary artery disease with history of acute 
myocardial infarction with angina, post operative coronary 
artery bypass graft with right bundle branch block.  

In April 1996, the RO again confirmed and continued the 
assigned 60 percent evaluation.  The veteran was thereafter 
informed of the denial.  In the November VA Form 646, the 
veteran, through his representative, again argued that the 
record was inadequate for rating purposes, as no stress 
testing was conducted, that the examination was conducted by 
the same cardiologist, and that it was not conducted in 
accordance with the Physicians' Guide for disability 
examinations.  The veteran then requested that a more 
thorough, contemporaneous VA examination be conducted and 
that additional treatment reports be obtained.  

The veteran was examined in December 1996.  During 
examination, the veteran recounted his medical history and 
added that although he had not had any serious progression of 
his disability, the disability was productive of occasional 
slight anterior chest pain if he performed excessive physical 
exertions.  He, however, could walk two or three miles 
without complaint.  He also had no problems with palpitations 
but occasionally had shortness of breath with excessive 
physical exertion.  The veteran also complained of occasional 
swelling of the ankles.  He obtained relief with 
Nitroglycerin.  Physical examination revealed clear heart 
tones with a regular rhythm.  No murmurs were heard.  The 
apex was at the midclavicular line of the firth interspace.  
Blood pressure reading was 124/68.  The diagnosis remained 
coronary artery disease with history of myocardial infarction 
and angina, postoperative.  A stress test was not performed.  

The evidence then indicates that the veteran was scheduled to 
appear at a VA examination for the arteries, veins, and 
miscellaneous, as well as the heart in August 1998.  However, 
he failed to report.  In September 1998, a supplemental 
statement of the case (SSOC) was issued to him advising him 
of the new criteria for rating heart disabilities, which 
became effective January 12, 1998, and that because he failed 
to appear for the scheduled VA examination, there was no 
evidence that a higher evaluation was warranted.  The 
attached notification letter shows that the SSOC was issued 
to the veteran's prior address of record.  

In December 1998, the veteran's representative mailed a 
letter to him advising him of potential procedural and due 
process problems associated with his claim, as well as the 
potential for filing a new claim and the need to obtain 
additional medical evidence to substantiate his assertions.  
The representative also told him that he should verify 
whether he wanted a hearing, express his willingness to 
report for a VA medical examination, and that information 
associated with receipt of private medical treatment reports 
should also be disclosed.  The veteran did not respond.

In March 1999, his representative submitted another VA Form 
646.  At this time, the representative noted alleged 
violations of the veteran's due process rights.  In March 
1999, the RO again issued to the veteran a SSOC.  In the 
SSOC, the RO told the veteran that his claim was based on the 
record and that it was determined that a subsequent SSOC was 
necessary to furnish additional applicable regulations with 
pertinent reasons and bases.  The veteran was then apprised 
of the mandates of 38 C.F.R. § 3.655 and 3.158.  He was also 
told that the RO had properly requested a VA examination to 
determine entitlement.  He, however, without good cause, 
failed to appear at the scheduled examination.  As such, his 
claim was denied.  The record then shows that the SSOC was 
mailed to the veteran's former address of record and then 
returned as "Forwarding Order Expired" on April 9, 1999.  
Thereafter, a new address associated with the veteran was 
received from the Bank of America, and, in response, the 
matter was once again, mailed to the veteran at the new 
location.  Nonetheless, the veteran did not respond.

In September 1999, the veteran's representative, by written 
correspondence mailed to the veteran's new address, told him 
that his most recent SSOC indicated that in conjunction with 
his appeal he was scheduled for a VA examination in August 
1998.  He however failed to appear.  The representative then 
told the veteran that the RO had requested that he advise 
them of his "willingness to report" for the examination, 
which was deemed necessary in the evaluation of his 
disability.  The representative then asked the veteran to 
indicate his "willingness to report" for a review 
examination and to affirm his proper mailing address and 
telephone number so that he could be contacted as soon as 
possible.  Once again, the veteran did not respond.  The 
Board also notes that the June 1999 SSOC and September 1999 
letter were not returned as undeliverable.

Law and Regulation

The veteran seeks entitlement to an increased rating in 
excess of 60 percent for his service-connected heart 
disability.  Prior to January 12, 1998, applicable regulation 
provided that during and for six months following acute 
illness from coronary occlusion or thrombosis, with 
circulatory shock, etc., or after six months with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded, a 100 percent evaluation was warranted.  Following 
typical history of acute coronary occlusion or thrombosis as 
above, or with history of substantiated repeated anginal 
attacks, more than light manual labor not feasible, a 60 
percent evaluation was warranted.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

Effective January 12, 1998, 38 C.F.R. § 4.104, Diagnostic 
Code 7005 provides coronary artery disease, residuals of a 
myocardial infarction, or residuals of coronary artery bypass 
surgery which are manifested by a more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs (Metabolic equivalent) but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, is rated as 60 percent 
disabling.  Coronary artery disease, residuals of a 
myocardial infarction, or residuals of coronary artery bypass 
surgery resulting in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, is rated as 100 percent disabling.  38 C.F.R. § 
4.104, Diagnostic Codes 7005, 7006, 7017 (1999).

For diseases of the heart, note (2) provides that one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The regulations also provide that where medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized.  38 C.F.R. § 3.326(a) 
(1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

Analysis

In this case, review of the record shows that the veteran 
failed to report for his scheduled August 1998 VA 
examination.  Although the veteran had undergone several VA 
examinations prior to 1998, not one of those examination 
reports indicates whether the veteran has coronary occlusion 
or thrombosis, with circulatory shock, etc., chronic residual 
findings of congestive heart failure or angina on moderate 
exertion, or if more than sedentary employment precluded.  
38 C.F.R. Part 4, Diagnostic Code 7005, 7006, 7017 (1997).  
Additionally, when applying the new criteria, not one of the 
examination reports shows that the veteran has undergone a 
stress test to determine his high MET level.  Findings 
associated with MET levels are required for consideration 
under the new rating criteria.  38 C.F.R. Part 4, Diagnostic 
Code 7005, 7006, 7017 (1999).

In addition to the foregoing, the record does not indicate 
the basis for the veteran's failure to appear for the 
scheduled August 1998 VA examination.  Instead, the record 
shows that the veteran has neither contacted the RO nor his 
representative since 1996.  In this case the Board points out 
that not only has the RO attempted to contact the veteran in 
order to ascertain his "willingness to appear" at a 
scheduled examination, but also his representative has 
attempted to encourage him to indicate a willingness to 
appear at future examinations.  See SSOCs mailed in March and 
June 1999 and letters from the Disabled American Veterans 
dated in December 1998 and September 1999.

Further, the Board is cognizant of the representative's 
assertions presented on the February 2000 Informal Hearing 
Presentation maintaining that the veteran did not receive 
notice of the scheduled 1998 VA examination; thus, a remand 
is warranted.  In this regard, the Board initially points out 
that the "presumption of regularity" supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties.  United States Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); see Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992), mot. for recons. 
granted, 2 Vet. App. 307 (1992).  Here, although a copy of a 
scheduled VA notification letter is not of record, there is 
no clear evidence of record demonstrating that the veteran 
was not notified of the scheduled VA examination.  The 
presumption has not been rebutted.  Moreover, the record 
shows that the veteran has been adequately apprised of the 
need to contact the RO and indicate a willingness to appear 
at a scheduled VA examination.  In June 1999, the RO reissued 
the SSOC to the veteran's new address of record, which was 
not returned as undeliverable, and in September 1999 the 
veteran's representative also urged him to contact the RO to 
schedule a VA examination.  The veteran however did not 
respond.  

Here, the evidence clearly shows that the veteran has failed 
to report to a scheduled VA examination, that he has not 
demonstrated good cause for that failure to report, and that 
he has not indicated a willingness to report for any future 
examination(s).  Because the governing regulation is clear 
that, when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with paragraph (b) of 
section 3.655.  That is, when a claimant fails to report for 
an examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  Dusek v. Derwinski, 2 
Vet. App. 519 (1992); 38 C.F.R. 3.655. 

The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Id.  Because the veteran 
did not attempt to reschedule his examination, set forth good 
cause for his failure to report for the examination, or 
indicate his willingness to appear at any future 
examinations, and because entitlement to an increased 
evaluation in excess of 60 percent for coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass graft cannot be established without a current 
VA examination, the claim is denied.  Karnas and Dusek, 
supra; 38 C.F.R. § 3.655, Part 4, Diagnostic Codes 7005, 
7006, 7017 (1997 & 1999).

The Board also notes that in June 1999, the veteran was 
advised that failure to report for the scheduled examination 
had adverse consequences to his claim, as the information 
requested on this examination addressed questions about the 
severity of his symptoms that were vital to the adjudication 
of his claim.  Still, the veteran did not respond.  As such, 
the veteran has received adequate notice and his due process 
rights have not been violated.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Connolly v. Derwinski, 1 Vet. App. 
566 (1991).



ORDER

Entitlement to an increased evaluation in excess of 60 
percent for coronary artery disease, status post myocardial 
infarction and coronary artery bypass graft is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

